Citation Nr: 0900645	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  99-22 278A	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to a higher initial evaluation for an eye 
disability, evaluated as 10 percent disabling from August 6, 
1991, 20 percent disabling from April 16, 1999, and 30 
percent disabling from May 9, 1999 to June 27, 1999, to 
include entitlement to an extraschedular evaluation for any 
portion of the appeal period.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to August 
1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which, in pertinent part, 
continued a 10 percent evaluation for uveitis and granted 
service connection for visual acuity loss related to a 
history of uveitis, scarring, cataracts, papillary block 
glaucoma, iritis, retrobulbar neuritis, retinal vasculitis, 
and optic neuritis, with a noncompensable evaluation 
effective May 15, 1998, a 10 percent evaluation effective 
April 16, 1999, and a 20 percent evaluation effective July 
19, 1999.

In February 2001 the veteran testified before the undersigned 
at a hearing held at the Board.  A transcript of that hearing 
is of record.  In May 2001, the Board remanded the claim for 
an increased initial evaluation for an eye disability to the 
RO for further development.

In a May 2002 rating decision, the RO evaluated the veteran's 
eye disability as 10 percent disabling from August 6, 1991, 
20 percent disabling from April 16, 1999, 30 percent 
disabling from May 9, 1999, 60 percent disabling from July 
19, 1999, and 80 percent disabling from January 17, 2002.

In July 2004 the veteran again testified before the 
undersigned at a hearing at the Board.  A transcript of that 
hearing is also of record.

In September 2004 the Board granted the veteran's motion to 
have her case advanced on its docket (AOD).  The case remains 
in AOD status.

In October 2004 the Board again remanded the claim for 
further development.

In June 2006, the Board denied an increased initial 
evaluation for an eye disability, evaluated as 10 percent 
disabling from August 6, 1991, 20 percent disabling from 
April 16, 1999, and 30 percent disabling from May 9, 1999, 
but granted entitlement to a 100 percent evaluation for the 
veteran's eye disability, effective June 28, 1999.  The 
veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).

In July 2008, the Court vacated that portion of the Board's 
June 2006 decision that denied the increased initial 
evaluations, and remanded this matter to the Board for 
further proceedings consistent with the Court's decision.  
The Board notes that the Court affirmed the remainder of the 
Board's decision, which addressed the initial evaluation for 
chronic fatigue and the effective date for a 50 percent 
evaluation for depression, and the Board will therefore not 
address these issues in its decision.  In addition, the 
Board's grant of a 100 percent evaluation for the veteran's 
eye disability from June 28, 1999 was a full grant of the 
benefits sought, and the Court therefore did not include this 
period in the portion of the June 2006 decision that was 
remanded.  The Court subsequently denied the veteran's motion 
for reconsideration and for a panel decision.

In a December 2008 letter to the Board, the veteran indicated 
that she did not wish to submit anything further, waived her 
right to have the case remanded to the RO for review, waived 
the 90-day response period, and requested that the Board 
immediately readjudicate the appeal.  However, the veteran 
also requested that Chief Judge Greene's opinion be 
"corrected" insofar as it indicated, in response to the 
veteran's argument that she was denied an in-person Board 
hearing, that she did not provide support for this 
allegation.  The veteran's request is based on the fact that 
the December 2005 Certification of Appeal (VA Form 8) 
indicated that a Board hearing was requested in the veteran's 
September 2005 letter, in which she wrote, "Send my case 
back to the BVA, I will continue with my appeal and I will 
appear before the Board once again."  The Board cannot 
"correct" Chief Judge Greene's opinion, as the Court has 
exclusive jurisdiction to review the Board's decision, VA may 
not seek review of any such decision, and the Court has the 
power to affirm, modify, reverse, or remand a Board decision, 
as appropriate.  See 38 U.S.C.A. § 7252(a).  Chief Judge 
Greene determined that the portion of the veteran's September 
2005 letter in which she indicated she would again "appear" 
before the Board" was not a clear request for another Board 
hearing, and the Board cannot alter this determination.

As a final preliminary matter, the Board notes that, during 
the pendency of the appeal, the veteran's claims file was 
transferred to the jurisdiction of the Philadelphia RO, which 
certified the case for appellate review.


FINDINGS OF FACT

1.  From the August 6, 1991 effective date of the grant of 
service connection to April 16, 1999 the veteran's eye 
disability was manifested by recurrent uveitis requiring 
steroid injections and eye drops with visual acuity of no 
worse than 20/40 in the right eye and 20/30 in the left eye.

2.  From April 16, 1999 to May 8, 1999 the veteran's eye 
disability was manifested by uveitis, pupillary block 
glaucoma requiring iridotomy, and visual acuity of no worse 
than 20/80 in the right eye and 20/25 in the left eye.

3.  From May 9, 1999 to June 27, 1999 the veteran's eye 
disability was manifested by chronic uveitis, uveitic 
glaucoma, and posterior subcapsular cataract, with visual 
acuity of no worse than 20/200 and 20/40.

4.  The schedular criteria for evaluating disabilities of the 
eye adequately addressed the level of severity of the 
veteran's disability picture throughout the entire appeal 
period.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the veteran's eye disability prior 
to April 16, 1999 have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Code 6000 (2008).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's eye disability from April 16, 1999 
to May 8, 1999 have not been met. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.25, 4.83, 4.83a, 4.84a, Diagnostic Codes 6000, 
6079.

3.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's eye disability from May 9, 1999 to 
June 27, 1999 have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.25, 4.83, 4.83a, 4.84a, Diagnostic Codes 6000, 
6077.

4.  The above schedular evaluations adequately compensate the 
level of the veteran's disability and symptomatology 
throughout the entire appeal period; an extraschedular rating 
is not warranted for the veteran's eye disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for higher initial evaluations for the veteran's 
eye disability arises from the veteran's disagreement with 
the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the veteran's service treatment records and VA 
and private outpatient treatment records have been associated 
with the claims file.  No other relevant records have been 
identified.  In addition, the veteran was afforded multiple 
VA examinations as to the severity of her eye disability. 
Although the veteran argued in January 2002 that her VA eye 
examinations were inadequate, the Board finds, for the 
reasons stated below, that the examinations contain the 
necessary findings to evaluate the veteran's disability and 
that any inadequacies were remedied by the April and August 
2005 VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for higher initial evaluations for 
the veteran's eye disability is thus ready to be considered 
on the merits.


Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The service treatment records reflect treatment for eye 
conditions secondary to sarcoidosis.  The veteran has been 
granted service connection for sarcoidosis with a 100 percent 
evaluation effective August 6, 1991.  A January 1991 Medical 
Board report noted that the veteran had been diagnosed with 
retrobulbar neuritis, iritis, and recurrent uveitis of both 
eyes, with enlargement of the physiologic blind spot of both 
visual fields.  The Medical Board also noted that the veteran 
had undergone two courses of steroids for control of her 
ocular sarcoid symptoms and was, at the time of examination, 
on a tapered dose of Prednisone as her symptoms were 
unresponsive to topical steroid use.

The veteran's eye disability has been evaluated under 
38 C.F.R. § 4.84a, Diagnostic Code (DC) Diagnostic Code 6080-
6000.  Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  Here, DC 6000, applicable to uveitis, is one of the 
nine eye disabilities listed in DCs 6000 to 6009.  A note 
following these diagnostic codes indicates that these 
disabilities are to be rated from 10 to 100 percent on the 
basis of impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuation of active 
pathology; a minimum evaluation of 10 percent is to be 
assigned during active pathology.  

The diagnostic codes from 6010 to 6035 provide for ratings 
for other eye disabilities.  Following these diagnostic 
codes, Table IV provides for rating when there is blindness.  
DCs 6061 to 6079 provide for rating impairment of central 
visual acuity from noncompensable to 100 percent.  Table V 
provides for the relevant percentage evaluation, which, as 
explained in 38 C.F.R. § 4.83a, is determined by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.

Following Table V, DC 6080 provides ratings based on 
impairment of field vision, and DCs 6090 to 6092 provides for 
ratings based on impairment of muscle function, including 
diplopia.

38 C.F.R. § 4.76 provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  38 C.F.R. § 4.76a explains how 
ratings are assigned based on impairment of field vision, as 
follows.

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III. The degrees lost are then added 
together to determine the total degrees lost. This is 
subtracted from 500. The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal 
visual field extent at the 8 principal meridians, in degrees, 
is: temporally, 85; down temporally, 85; down, 65; down 
nasally, 50; nasally, 60; up nasally, 55; up, 45; up 
temporally, 55. The total visual field is 500 degrees. 

DC 6080 provides that bilateral concentric contraction of the 
visual field to 60 degrees but not to 45 degrees warrants a 
20 percent rating or is rated as equivalent to visual acuity 
of 20/50.  Bilateral concentric contraction to 45 degrees but 
not to 30 degrees warrants a 30 percent rating or is rated as 
equivalent to visual acuity of 20/70.  Bilateral concentric 
contraction to 30 degrees but not to 15 degrees warrants a 50 
percent rating, or is rated as equivalent to visual acuity of 
20/100.  Bilateral concentric contraction to 15 degrees but 
not to 5 degrees warrants a 70 percent rating, or is rated as 
equivalent to visual acuity of 20/200.  Bilateral concentric 
contraction to 5 degrees warrants a 100 percent rating, or is 
rated as equivalent to visual acuity of 5/200.  Bilateral 
loss of the nasal half of the visual field warrants a 20 
percent rating, or is rated as equivalent to visual acuity of 
20/50, while bilateral loss of the temporal half of the 
visual field is evaluated as 30 percent disabling or as 
equivalent to visual acuity of 20/70.  38 C.F.R. § 4.84a, DC 
6080.

38 C.F.R. § 4.75 provides that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  The best distant vision obtainable 
after best correction by glasses will be the basis of the 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75.

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

Period Prior to April 16, 1999

The veteran's eye disability is evaluated as 10 percent 
disabling from the August 6, 1991 to April 15, 1999 under DCs 
6080-6000.

A September 1991 VA examination report indicates that the 
veteran complained of eye pain with occasional redness.  
Vision was 20/20 in both eyes and the diagnosis was 
sarcoidosis with uveitis in each eye.

A December 1991 letter from Dr. M. at the Naval Hospital in 
Oak Harbor, Washington noted that the veteran experienced 
persistent and relapsing uveitis with retrobulbar neuritis, 
status post multiple steroid injections.

Periodic physical examination conducted at the Bremerton 
Naval Hospital in February 1993 continued the diagnosis of 
sarcoidosis with multiple organ involvement including 
retrobulbar neuritis, uveitis, iritis, and recurrent 
exacerbations requiring steroid treatment.

During the November 1993 VA examination, the veteran reported 
recurrent episodes of uveitis, but stated that her vision was 
not giving her particular problems, although she experienced 
occasional "blind spots."  There was some scarring along 
the inner margins of both irises secondary to recurrent 
uveitis, but the ear, nose, and throat examination was 
otherwise unremarkable.  The assessment was recurrent uveitis 
at least every couple of months for which she used eye drops.

An October 1994 periodic physical examination report again 
continued the diagnosis of sarcoidosis with multiple organ 
involvement including retrobulbar neuritis, uveitis, iritis, 
and recurrent exacerbations requiring steroid treatment and 
noted that the veteran had been experiencing ongoing eye 
infections and was being treated in an attempt to minimize 
scarring.

Periodic physical examination at Bremerton Naval Hospital in 
April 1996 noted complaints of continuous eye infections, 
which were currently at a tolerable level.

In the September 1996 VA examination report, the examiner 
noted synechiae from recurrent uveitis, but the ear, nose, 
and throat examination was otherwise unremarkable.  The 
assessment was sarcoidosis since 1989 with recurrent uveitis 
and pulmonary involvement requiring chronic prednisone as 
well Pred Forte eye drops.  The veteran did have synechiae 
and scarring from the chronic uveitis.

May to December 1998 VA outpatient treatment (VAOPT) records 
reflect treatment for chronic uveitis, with visual acuity of 
20/25+1 in the right eye and 20/20-2 in the left eye in May 
and 20/25 in both eyes in October.

In June 1998 the veteran received emergency treatment at the 
University of Washington Medical Center (UWMC) for bilateral 
eye pain with visual acuity of 20/30 in the left eye and 
20/40 in the right eye.

The above medical evidence does not demonstrate that the 
veteran's eye disability warrants an evaluation in excess of 
10 percent prior to April 16, 1999.  None of the treatment 
records include measurement of field of vision, thus, the eye 
disability cannot be rated under DC 6080 during this period.  
The highest impairment of visual acuity during this period 
are the figures of 20/30 in the left eye and 20/40 in the 
right eye from June 1998.  However, Table V provides a 
noncompensable evaluation of visual acuity of 20/40 in each 
eye.  As the veteran's visual acuity was not demonstrated to 
a level worse than 20/40 in either eye during this period, 
entitlement to an evaluation in excess of 10 percent on the 
basis of impaired visual acuity is not warranted.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, congestive or 
inflammatory glaucoma, malignant new growths of the eyeball, 
active chronic trachomatous conjunctivitis, bilateral 
ectropion, bilateral entropion, bilateral lagophthalmos, 
bilateral epiphora, aphakia, and paralysis of accommodation.  
However, none of these conditions have been demonstrated in 
the record and, thus, a higher evaluation under any of the 
diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, DCs 6010, 6012, 6014, 6017, 
6020, 6021, 6022, 6025, 6029, 6030.

In the absence of medical evidence demonstrating more severe 
impairment of visual acuity, or measurements of field of 
vision in accordance with 38 C.F.R. § 4.76, the veteran's eye 
disability warrants a minimum 10 percent evaluation under DC 
6000 as the medical evidence consistently demonstrates active 
pathology of uveitis.  However, for the above reasons, 
entitlement to a higher initial evaluation for this period 
has not been demonstrated.

Thus, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for the 
eye disability for the period from August 6, 1991 to April 
15, 1999.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim must be denied as to this 
period of the appeal.  See Gilbert v. Derwinski, 1 Vet. App. 
at 55-57; 38 C.F.R. §§ 4.7, 4.21.

Period from April 16, 1999 to May 8, 1999

From April 16, 1999 to May 8, 1999, the veteran's eye 
disability is evaluated as 20 percent disabling under DCs 
6080-6000.

An April 1999 letter from Dr. C. of UWMC notes that the 
veteran was seen that month for pain, photophobia, and 
decreased visual acuity in the right eye and that she had not 
been seen since June 1998.  Examination revealed visual 
acuity of 20/60 on the right and 20/25 on the left.  The 
veteran had pupillary block glaucoma in the right eye which 
was treated with a laser peripheral iridotomy.  Days later, 
the veteran returned with visual acuity of 20/80.  The report 
does not indicate which eye had this level of vision, but 
presumably the right as that was the eye treated and 
examination revealed a patent peripheral iridotomy in the 
right eye with some posterior subcapsular cataract.

The medical evidence does not demonstrate entitlement to an 
evaluation in excess of 20 percent for this period.  The 
highest level of impaired vision during this period is 20/80 
in the right and 20/25 in the left.  As Table V does not 
include acuity of either 20/80 or 20/25, the veteran will be 
rated as able to read at the next scheduled step in each eye, 
that is, 20/100 and 20/40. 38 C.F.R. § 4.83. Combining these 
findings under Table V yields a 10 percent evaluation under 
DC 6079.

Combining the 10 percent evaluation for impaired visual 
acuity under DC 6079 with the 10 percent evaluation for 
continuance of active pathology under DC 6000 yields a 
combined rating of 20 percent for the veteran's eye 
disability. 38 C.F.R. §§ 4.25, 4.84a, DCs 6000, 6079.

As the evidence does not demonstrate impairment greater than 
visual acuity of 20/80 and 20/25, entitlement to a higher 
evaluation on the basis of impairment of visual acuity is not 
warranted.  38 C.F.R. § 4.84a, DCs 6071-6079.

Further, the medical evidence for this period does not 
include findings of field of vision loss as described in 38 
C.F.R. § 4.76 and so evaluation on the basis of loss of field 
of vision is not warranted.  38 C.F.R. § 4.84a, DC 6080.

While the medical evidence from April 1999 includes a finding 
of a cataract, this is preoperative and is thus rated on the 
basis of impairment of vision which, as discussed above, 
yields no more than a 20 percent evaluation for this period.  
Therefore, a higher evaluation on the basis of the right eye 
cataract is not warranted.  38 C.F.R. § 4.84a, DCs 6027, 
6028.

A higher evaluation of 100 percent is warranted for 
congestive or inflammatory glaucoma with frequent attacks of 
considerable duration, during continuance of actual total 
disability.  While the treatment records for this period 
include a diagnosis of glaucoma, there is no indication that 
this is congestive or inflammatory in nature, or that the 
veteran experienced frequent attacks of considerable 
duration. Thus, entitlement to an increased evaluation on the 
basis of glaucoma is not warranted.  38 C.F.R. § 4.84a, DC 
6012.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, malignant new 
growths of the eyeball, active chronic trachomatous 
conjunctivitis, and aphakia, however, none of these 
conditions have been demonstrated in the record during this 
period and, thus, a higher evaluation under any of the 
diagnostic codes evaluating these disabilities is not 
warranted. 38 C.F.R. § 4.84a, DCs 6010, 6014, 6017, 6029.

Hence, for the reasons set forth above, the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 20 percent for the eye disability for the period 
from April 16, 1999 to May 8, 1999.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim must 
be denied as to this period of the appeal.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. §§ 4.7, 4.21.

Period from May 9, 1999 to June 27, 1999

From May 9, 1999 to July 18, 1999 the veteran's eye 
disability is evaluated as 30 percent disabling under DCs 
6080-6000.

In May 1999 the veteran presented at UWMC with visual acuity 
of 20/200 and 20/40.  In June 1999 visual acuity was measured 
to be 20/200 and 20/25-2 and then, later in the month, 20/100 
and 20/30-3.  These treatment records also include findings 
of chronic uveitis, uveitic glaucoma, and posterior 
subcapsular cataract. In June 1999 Dr. C. performed a 
surgical clear corneal peripheral iridectomy of the right 
eye.

This medical evidence does not satisfy the requirements for 
an evaluation in excess of 30 percent for this period.  
Visual field measurements in accordance with 38 C.F.R. § 4.76 
were not made, thus, evaluation under Diagnostic Code 6080 is 
not warranted.  The highest levels of impairment of visual 
acuity, 20/200 and 20/40, when combined in Table V, yield an 
evaluation of 20 percent. 38 C.F.R. § 4.84a, Diagnostic Code 
6077.  Because uveitis continued to demonstrate active 
pathology during this period, this 20 percent is combined 
with an additional 10 percent, for a combined rating of 30 
percent.  38 C.F.R. §§ 4.25, 4.84a, DCs 6000, 6077.

As the medical evidence does not reveal any visual impairment 
more severe than 20/200 and 20/40, a higher evaluation on the 
basis of central visual acuity impairment is not warranted.  
38 C.F.R. § 4.84a, DCs 6061-6079.

While uveitic glaucoma was noted during this period, there is 
no evidence that the veteran's glaucoma was congestive or 
inflammatory, with frequent attacks of considerable duration.  
Therefore, an evaluation in excess of 30 percent on the basis 
of glaucoma is not warranted.  38 C.F.R. § 4.84a, DC 6012.

Evaluations in excess of 30 percent are also available under 
the diagnostic codes evaluating tuberculosis of the eye and 
malignant new growths of the eyeball, however, neither of 
these conditions have been demonstrated in the record during 
this period and, thus, a higher evaluation under either of 
the diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, DCs 6010, 6014.

Absent clinical findings supporting higher ratings, the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 30 percent for the eye disability for 
the period from May 9, 1999 to June 27, 1999.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim must be denied as to this period of the appeal.  
See Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. §§ 
4.7, 4.21.

Additional Schedular Considerations

During the July 2004 Board hearing, the veteran requested 
that her eye disability be rated separately for both uveitis 
and glaucoma.  However, the Board finds that such rating 
would constitute pyramiding in violation of 38 C.F.R. § 4.14, 
because the veteran's glaucoma has consistently been 
described as uveitic and as part of the overall eye 
disability resulting from the veteran's sarcoidosis.

In addition, since this claim deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating" as addressed by the Court in Fenderson would 
be in order.  In its decision above, the Board has found that 
the 10 percent evaluation reflects the highest degree of 
disability from August 6, 1991 to April 15, 1999; that the 20 
percent evaluation reflects the highest degree of disability 
from April 16, 1999 to May 8, 1999; and that the 30 percent 
evaluation reflects the highest degree of disability from May 
9, 1999 to June 27, 1999.  Thus, staged ratings have been 
found appropriate to the extent indicated above.  The Board 
also notes that it found in its June 2006 decision that the 
veteran is entitled to a 100 percent evaluation since June 
28, 1999, and, as that determination constituted a full grant 
of the benefits sought, it was not vacated by the Court.

Extraschedular Considerations

In its June 2006 decision, the Board determined that referral 
of the veteran's claim for extraschedular consideration was 
not warranted, because her disability had not required 
frequent hospitalization, or markedly interfered with her 
employment.  Chief Judge Greene found in his memorandum 
decision that the Board failed to first  discuss whether the 
criteria in the rating schedule assigned to the veteran 
throughout the appeal period adequately addressed the level 
of the severity of her disability picture.  Only after this 
determination, according to Chief Judge Greene, should the 
Board have then gone on to consider whether the veteran's 
disability picture exhibited other related factors such as 
those provided by the regulation as "governing norms."  Id.  
In addition, Chief Judge Greene found that, as VA conceded, 
the Board did not clearly indicate that it had reviewed the 
veteran's disability picture throughout the appeal period 
with respect to whether she was entitled to an extraschedular 
rating.  Id.  Thus, the Board will consider whether referral 
for an extraschedular evaluation is appropriate for any 
period of time during the appeal period (which began on the 
August 6, 1991 effective date of the grant of service 
connection) pursuant to Chief Judge Greene's opinion and the 
cases cited therein.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1). The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

Cases decided by the Court, subsequent to the Board's June 
2006 decision, have clarified the process by which the Court 
is to consider whether referral for extraschedular 
consideration is warranted.  In Barringer v. Peake, 22 Vet. 
App. 242, 244 (2008), the Court held that, although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  In this case, the issue has clearly been 
raised and must be considered.

As noted, Chief Judge Greene cited Thun v. Peake, 22 Vet. 
App. 111 (2008).  In Thun, the Court held that if the 
evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Id. at 115.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Id.

Under this approach, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id.  Only if the 
disability picture is not contemplated by the rating schedule 
is the Board to make the second step of the inquiry, which 
involves determination of whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  Id. 
at 115-116.  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id. at 116.

The Board notes that the RO has already referred a portion of 
the veteran's claim to the Director of Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  Specifically, in March 2002, the results of the 
July 1999 and January 2002 VA examinations were referred to 
the Director, Compensation and Pension Service.  In a May 
2002 response, the Director found that the veteran was 
entitled to a 60 percent evaluation for loss of visual 
efficiency with constriction of visual fields in the right 
eye based on the findings of the July 19, 1999 VA 
examination, and that she was entitled to an 80 percent 
evaluation on the basis of constriction of visual fields in 
both eyes based on the January 17, 2002 VA examination. The 
Director noted that these were extraschedular evaluations 
under 38 C.F.R. § 3.321(b).  However, as the Board 
subsequently found that the veteran is entitled to a 100 
percent rating from June 28, 1999, that extraschedular 
evaluation has been rendered moot.

The question remains whether referral for an extraschedular 
evaluation is warranted for any portion of the appeal period 
prior to June 28, 1999, that is, from August 6, 1991 to June 
27, 1999.  For the following reasons, the Board finds that 
referral for an extraschedular evaluation is not warranted at 
any time since the August 6, 1991 effective date of the grant 
of service connection, because the criteria applicable to 
disabilities of the eyes adequately addressed the level of 
severity of the veteran's disability picture during this 
time.

Specifically, as indicated above, the rating schedule 
contains detailed criteria for evaluating disabilities of the 
eyes, including impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity.  Prior to 
April 16, 1999, there were no treatment records including 
field vision measurements, but there were visual acuity 
measurements and other evidence as to the condition of the 
eyes, indicating that the veteran's uveitis was active, but 
that she did not have other eye disabilities that could have 
warranted a higher evaluation.  Given the minimal impact that 
the disability had on the veteran's vision during this time 
period, and the fact that the veteran indicated during the 
November 1993 VA examination that her vision was not giving 
her particular problems, the 10 percent evaluation does not 
appear inadequate.  Thus, for the period prior to April 16, 
1999 the rating criteria adequately addressed the level of 
severity of the veteran's eye disability picture.

Similarly, from April 16, 1999 to May 8, 1999, there were no 
findings of field vision loss, but visual acuity had 
decreased, and this decrease was addressed by the application 
of Table V, which provided for a higher, 10 percent 
evaluation, to be combined with the 10 percent rating for 
uveitis, witch was still active.  Moreover, the rating 
criteria provided for a higher evaluation for certain types 
of cataracts and glaucoma, as well as various other 
disabilities, but the evidence does not reflect that the 
veteran had any of these disabilities.  Therefore from April 
16, 1999 to May 8, 1999, the rating criteria adequately 
addressed the level of the severity of the veteran's eye 
disability picture.

In addition, from May 9, 1999 to June 27, 1999 there were, 
again, no visual field measurements, but the visual acuity 
measurements revealed a decrease in visual acuity warranting 
a higher, 20 percent evaluation under Table V, to be combined 
with the 10 percent rating for active uveitis.  Again, while 
there was evidence of glaucoma, it was not of the type 
warranting a higher evaluation and there was no evidence of 
any other eye condition warranting a higher rating.  As the 
rating criteria took account of the decrease in visual 
acuity, and also indicated that other disabilities cold 
warrant higher evaluations, but only if they were of 
sufficient severity, the rating criteria adequately addressed 
the level of the severity of the veteran's eye disability 
picture from May 9, 1999 to June 27, 1999.

Thus, the detailed rating criteria applicable to disabilities 
of the eyes adequately addressed the severity of the 
veteran's eye disability picture throughout the entire appeal 
period.  As the various schedular evaluations found to be 
appropriate above adequately contemplate the veteran's 
disability and symptomatology, consideration of whether the 
veteran's disability picture exhibits other related factors 
such as marked interference with employment and frequent 
periods of hospitalization is unnecessary.  See Thun v. 
Peake, 22 Vet. App. at 115.

Conclusion

For the foregoing reasons, the veteran is not entitled to 
initial evaluations higher than the schedular, staged ratings 
of 10 percent from August 6, 1991 to April 15, 1999, 20 
percent from April 16, 1999 to May 8, 1999, and 30 percent 
from May 9, 1999 to June 27, 1999; nor is referral for 
extraschedular consideration warranted for any of these time 
periods or any other portion of the appeal period.  As the 
preponderance of the evidence is against the claim as to each 
period of the appeal as well as to an extraschedular 
evaluation, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied in its entirety.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a higher initial evaluation for an eye 
disability, evaluated as 10 percent disabling from August 6, 
1991, 20 percent disabling from April 16, 1999, and 30 
percent disabling from May 9, 1999 to June 27, 1999, to 
include entitlement to an extraschedular evaluation for any 
portion of the appeal period, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


